Citation Nr: 1202338	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of heat stroke.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as stress and posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from December 1973 to May 1978, and from August 1985 to January 1988.  He also served on active duty with the United States Navy from August 1982 to November 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The issue with regard to a psychiatric disability has been recharacterized.  A Veteran, as a layperson, lacks the specialized knowledge and training required to distinguish between mental disorder diagnoses, and so a claim for one condition is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For this reason, a separate March 2010 rating decision regarding PTSD is subsumed by the current appeal.

The issues of service connection for an acquired psychiatric disability and evaluation of GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

Currently diagnosed heat intolerance is related to an established in-service heat injury.


CONCLUSION OF LAW

The criteria for service connection of residuals of heat stroke have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to residuals of heat stroke, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records document that in August 1982, the Veteran was treated for heat exhaustion.  He was staggering and moving slowly at the time, and was treated with saline packs and IV fluids.  The Veteran did not lose consciousness, and follow-up showed no residuals of the severe heat exhaustion.  He was advised to adjust progressively to the climate and physical demands, as he had been living in much milder climes previously.

At the October 2011 hearing, the Veteran reported that since his heat stroke, he had been intolerant of excessive heat.  He grows too warm quickly, and sweats excessively.

In January 2009 correspondence, Dr. KH, the same doctor who had treated the Veteran in service, stated that the Veteran had suffered a serious heat injury in service.  It could be termed heat exhaustion or heat stroke.  He stated that heat intolerance was a known and accepted result of such injuries.  He concluded that the Veteran's complaints of heat intolerance were related to his August 1982 heat stroke.

There is no contrary medical opinion of record.  A medical doctor with firsthand knowledge has opined that there is a current residual of a documented in-service injury.  The Veteran is competent to describe the symptoms of that residual condition which he experiences, namely heat intolerance and sweating.  An in-service injury, a current disability, and a nexus between the two are established by competent and credible evidence.

Accordingly, service connection for residuals of heat stoke is warranted.


ORDER

Service connection for residuals of heat stoke is granted.


REMAND

Remand is required with regard to the remaining issues for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Psychiatric Disorder

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has reported that he experienced a great deal of stress while assigned as a Missile Launch Officer in the Air Force from 1985 to 1988.  Service personnel records do document command concerns over the Veteran's ability to handle stress in his duties; he was placed on restriction and medically evaluated.  Eventually he was removed from his position.  Records reflect no actual psychiatric treatment, complaints, or diagnoses.  The focus was on the Veteran's ability to prioritize problems, apply practical knowledge under pressure, and think independently.

The Veteran maintains that since that time, he has felt confined and pressured in various situations, causing him to move continually and go from job to job.  He has been able to achieve a high level of graduate education, however, and his nomadic habits appear to predate his most recent Air Force enlistment, when he alleges problems began.

Nevertheless, the Veteran's reports represent competent evidence of current symptoms possibly related to a psychiatric disorder, and in-service difficulties are noted.  A possible relationship exists between the two, and hence examination, with a medical opinion, is required.



GERD

The Veteran was most recently examined for gastrointestinal problems in November 2008.  He maintains that since that time, he has experienced increasing symptoms and worsening health.  He stated that treatment records are not sufficient for evaluation, as they do not reflect ongoing problems; he was not actively seeking treatment for GERD, and so they under-report his actual symptoms.

Given the passage of time since the most recent examination and the Veteran's competent and specific reports of worsening, remand for an updated examination is required.

Moreover, updated VA treatment records should be obtained, as they may contain relevant evidence.  As the Veteran moves around a great deal, care must be given to ensure that all facilities which have provided care are identified.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records, from June 2010 to the present, from all the VA medical facilities which have treated the Veteran.  He is known to have been treated previously in West Los Angeles and Fresno, CA; Fayetteville, AR; Biloxi, MS; and Eglin AFB, FL.  Records from any other facility identified in records or by the Veteran also must be obtained; AMIE/CAPRI screens (or the equivalent) showing other facilities visited must be associated with the claims file.

2.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should be informed that duties from 1985 to 1988 were considered "stressful."  Reported behaviors of moving frequently and changing jobs preceded this service period.  The examiner should state whether a diagnosis of any acquired psychiatric disorder is warranted, and if so, whether it is at least as likely as not that such is caused or aggravated by service.  "Aggravated" means chronically worsened beyond the natural progression.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA Esophagus and Hiatal Hernia examination.  The examiner must describe in detail the current status of the Veteran's service connected GERD disability.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


